Citation Nr: 1622658	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  14-16 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for an eye disorder.
 
2. Entitlement to a total rating due to individual unemployability caused by service-connected disability (TDIU).
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran had Recognized Guerilla Service and service with the Regular Philippine Army from July 1944 to February 1946.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the RO. The issues on appeal were remanded by the Board in August 2015 for further development. A review of the claims folder reflects that the RO has complied with the August 2015 Board remand.

The Board notes that in the August 2015 remand, the issues of entitlement to an initial rating in excess of 40 percent for a service-connected hearing loss disability, entitlement to special monthly compensation due to the need for the regular aid and attendance of another person, and entitlement to an effective date prior to July 6, 2011 for entitlement to service connection for a bilateral hearing loss disability. The RO was instructed to provide the Veteran with a statement of the case (SOC) on the issues and return them to the Board upon the timely filing of a substantive appeal by the Veteran. The claims folder does not reflect that a substantive appeal has been filed in regard to the issues of entitlement to an initial rating in excess of 40 percent for a service-connected hearing loss disability, special monthly compensation due to the need for the regular aid and attendance of another person, and an effective date prior to July 6, 2011 for entitlement to service connection for a bilateral hearing loss disability. As such, the Board does not have jurisdiction over the above issues. 

The issue of post-traumatic stress disorder (PTSD) has been raised by the record in an August 2001 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of an eye disorder.

2. The competent clinical evidence of record is against a finding that the Veteran's service-connected disability precludes him from maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The basic service connection criteria for the claimed anthrax related condition have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2. The criteria for the award of TDIU benefits have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONs

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection

Legal criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Regarding the Veteran's assertion that he has defective vision, he has not identified the condition that might constitute a "current disability".

While the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative, Congress has specifically limited entitlement to service-connection to cases where such in-service disease or injury has resulted in disability. See 38 U.S.C.A. § 1110. Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Moreover, the Veteran has not provided evidence to substantiate his incurrence of an eye disorder or injury in service. Rather, the February 1946 Affidavit for Philippine Army Personnel reflects that the Veteran denied that he incurred any wounds or illnesses during his service.

It is the responsibility of any VA claimant to present and support a claim for benefits. See 38 C.F.R. § 5107(a) (West 2015). Here, despite receiving notice which specifically requested information to substantiate a current disability and an injury or disease in service, the Veteran has not provided such information and has not provided information specific enough to conduct further development. 

The Board acknowledges that the Veteran engaged in combat with the enemy; however, as there is no current disability, the combat rule does not aid in substantiating the claim. 

Accordingly, the Board finds that a preponderance of the evidence is against each of the elements necessary for service connection and the Board concludes that service connection for the claimed eye disorder is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990).

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. 38 C.F.R. § 4.16(a). Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. VA defines substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides." See M21-1MR, Part IV, Subpart ii, Chapter 2(F)(24)(c). In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service-connected for bilateral hearing loss disability, which is currently evaluated as 40 percent disabling. As noted above, total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). As noted above, the Veteran has a combined disability rating of 40 percent, as such, the Veteran has not met the scheduler criteria.

The Veteran alleges that he has not had meaningful since separating from service; however, the claims folder reflects that the Veteran worked as a farmer post-service. (See December 2011 VA medical examination and November 2012 VA medical examination). The Veteran's current unemployment alone, however, does not render him unemployable. Again, unemployment in and of itself is not a finding of unemployability. The evidence must establish that the service-connected disabilities rendered him unable to secure and follow a substantially gainfully occupation. 

The issue in this case is whether the Veteran's service-connected disabilities are of sufficient severity to produce unemployment. See Hatlestad, 5 Vet. App. at 529. Despite the contentions of the Veteran, the evidence of record does not support a finding that the Veteran is incapable of substantial gainful employment due to his service-connected disability.

While a December 2011 VA examination reflects that the Veteran's bilateral hearing disability does make communicating difficult, it does not however reflect that the Veteran is unable to obtain substantially gainful employment as a result of his service-connected disability. The Board note the November 2012 VA examination reflects that the Veteran's hearing is limited to loud, slow, speech in a quiet environment. Again however, the examination findings did not reflect that the Veteran's hearing disability is of a nature to prevent him from obtaining substantially gainful employment. Additionally, the Board notes that the Veteran has been diagnosed with asthma, hypertension, degenerative arthritis, and age related cognitive decline.

Based on the above, the Board finds that the Veteran's service connected disability does not prevent him from maintaining substantially gainful employment. 

While the Board may consider all relevant evidence of record, including medical opinions, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator. See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013). 

The Board has also considered the Veteran's statements that his service-connected disability affects his ability to work, but finds the VA examiners' assessment of the functional impairment related to the service-connected disability to be more probative.

The preponderance of the evidence is against the Veteran's contention that his service-connected disability is of such severity as to preclude his participation in substantially gainful employment. The Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an eye disorder is denied.
 
Entitlement to TDIU is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


